Se gi mh

AQ 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lof1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv, (For Offenses Committed On or After November 1, 1987)

Luis Maldonado-Hernandez Case Number: 3:19-mj-24495

 

 

Kenneth Robert McMullag |
Defendant 's Aitorne td :

 

 

 

 

 

 

 

REGISTRATION NO. 91789298 c 3 -
| DEC O38 2019 |
THE DEFENDANT: | |
pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT GOUnT
fj SUITFASAN Dlo Mio) OF we
C) was found guilty to count(s) ae “UTY

 

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) , oo ]
LJ The defendant has been found not guilty on count(s) | . .
CO Count(s} dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of:

 

VV .
JAX TIME SERVED © 0 _ days

Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

. (0 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
' of any change of name, residence, or.mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey. of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019 .

 

Date of Imposition of Sentence

Received LAL L IK i i

DUSM . HONORABUE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | a ——-3:19-mj-24495

f-

 
